DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of 1) serotyping assay, 2) microorganism of the Salmonella genus, 3) swab of a surface rinse of an environment associated with the biological sample, 4) greater than 90% sensitivity, and 5) performing the assay as specified in claim 23, as the elected species in the reply filed on 5/6/2022 is acknowledged.
3.	Claims 1-30 are pending in the application.  Claims 9-16, 20-21 and 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-8, 17-19, 22-23 and 26-30 are currently under examination.
Claim Objections
4.	Claim 28 is objected to because of the following informalities: the wherein clause should be changed to “wherein the first molecular index, the second molecular index, or the third molecular index comprises a sequence of nucleotides [[has]] having a design comprising a nonperiodic design” to correct the grammatical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-8, 17-19, 22-23 and 26-30 are rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1).	Claim 1 recite a step of “performing an assay on the biological sample if the pore sequencing identifies a threshold level of nucleic acid sequences from a microorganism in the biological sample” (emphasis provided).  First, the step appears to be an optional step which would be performed if the pore sequencing identifies a threshold level of nucleic acid sequences from a microorganism in the biological sample.  However, it is unclear whether the step (i.e., the step of “performing an assay on the biological sample”) should be performed when the pore sequencing does not identify a threshold level of nucleic acid sequences from a microorganism in the biological sample.  Furthermore, since the “threshold level” is NOT defined in any way and is completely arbitrary, one of ordinary skill in the art would not really know whether (and when) to perform an assay on the biological sample when practicing the claimed method.  Claims 2-8, 17-19, 22-23 and 26-30, each of which depends from claim 1, are also rejected for the same reasons.
(2).	Claim 4, which depends from claim 1, recites “wherein the threshold is no more than 0.1% of the nucleic acid sequences from the microorganism” (emphasis provided). Since the “threshold” level of specified in claim 1 as “a threshold level of nucleic acid sequences from a microorganism in the biological sample”, it is unclear whether the wherein clause of claim 4 means (i) the nucleic acid sequences from the microorganism make no more than 0.1% of ALL the nucleic acid sequences in the biological sample or (ii) no more than 0.1% of ALL the nucleic acid sequences from the microorganism would be identified by the pore sequencing.
(3).	Claim 6 contains the trademark/trade name “Bioprinter®” (see line 2).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an assay and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
9.	Claims 1-4, 6-8 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Quick et al. (Genome Biology 2015, 16:114).
Regarding claims 1 and 6
Quick et al. teach, throughout the whole document, a method of analyzing a biological sample, the method comprising: (a) performing pore sequencing (e.g., nanopore sequencing using MinION from Oxford Nanopore Technologies) of a plurality of nucleic acid sequences from a biological sample (page 3, column 2, paragraph 1 – page 4, column 1, paragraph 2); and (b) performing an assay (e.g., sequencing-based serotyping assay) on the biological sample if the pore sequencing identifies a threshold level of nucleic acid sequences from a microorganism (e.g., bacterial species S. enterica) in the biological sample (page 3, column 2, paragraph 2 – page 4, column 2, paragraph 1; Figure 3. Since the nanopore sequencing was run in real-time, with read sets analyzed as they would have become available in real-time at 10 min intervals after the run had been initiated, the further sequencing after the first 30 minutes (i.e., after the identification of “the bacterial species S. enterica in less than 30 min (Fig. 3)” (see page 4, column 1, paragraph 2) may be regarded as a sequencing-based serotyping assay to further determine a serovar (e.g., Enteritidis) and also determine whether the outbreak strain belongs to the main hospital outbreak cluster (see page 4, paragraph spanning columns 1-2).).
Regarding claim 2
The method according to Quick et al., wherein the performing the pore sequencing in (a) is performed for less than 30 minutes (Abstract: “We show, for the first time, that the MinION can acquire clinically relevant information in real time and within minutes of a DNA library being loaded. MinION sequencing permits confident assignment to species level within 20 min”; page 4, column 1, paragraph 2: “We found that in the two samples tested we could unambiguously identify the bacterial species S. enterica in less than 30 min”).
Regarding claim 3
The method according to Quick et al., wherein the performing the pore sequencing in (a) is performed for less than 20 minutes (Abstract: “We show, for the first time, that the MinION can acquire clinically relevant information in real time and within minutes of a DNA library being loaded. MinION sequencing permits confident assignment to species level within 20 min”; Figure 3).
Regarding claim 4
The method according to Quick et al., wherein the threshold is no more than 0.1% of the nucleic acid sequences from the microorganism (Figure 3).
Regarding claims 7-8
The method according to Quick et al., wherein the microorganism comprises a microorganism of the Salmonella genus, wherein the microorganism of the Salmonella genus has a serotype comprising Enteritidis (Abstract; page 3, column 2, paragraph 1 – page 4, column 2, paragraph 1).
Regarding claim 17
The method according to Quick et al., wherein the biological sample comprises a swab of a surface rinse of an environment associated with the biological sample (page 2, column 1, last paragraph: “…environmental swabs…from the outside door seal of a food regeneration trolley”).
Regarding claims 18-19
The method according to Quick et al., wherein the performing the pore sequencing in (a) is performed on the threshold level with greater than 90% sensitivity (page 4, column 1, paragraph 2: “We found that in the two samples tested we could unambiguously identify the bacterial species S. enterica in less than 30 min”), wherein the threshold level comprises between 1% and 25% of the nucleic acids from the microorganism (Figure 3).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 1-8, 18-19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrario et al. (International Journal of Food Microbiology 2017, 256:20-29, published online 03 May 2017) in view of Quick et al. (Genome Biology 2015, 16:114) and Mitsuhashi et al. (Scientific Reports 2017, 7:5657, published online 18 July 2017).
Regarding claims 1-4
Ferrario et al. disclose the development a next-generation sequencing based panel for detection of food-borne pathogens (Abstract). Ferrario et al. disclose that the method of the panel includes extracting DNA from food samples, performing multiplex PCR amplification with species specific PCR primers and then sequencing the PCR amplicons with an Illumina MiSeq instrument to identify the microbial species present in the sample (Fig. 1; pg. 21, col. 1, para. 1 – pg. 26, col. 2, para. 1; pg. 27, col. 1, para. 2 – col. 2, para. 2; Table 2). Ferrario et al. also disclose that the PCR amplicon products vary in length from 150 to 250 bp, which would be less than 0.1% the length of any of the microbial genomes detected by the method (pg. 21, col. 2, para. 3; Table 2). Ferrario et al. then disclose utilizing conventional culturing techniques in order to validate the results of the developed panel (pg. 26, col. 1, paras. 3-4; pg. 27, col. 2, paras. 3-4; Table 4).
Ferrario et al. do not specifically disclose sequencing via pore sequencing for a period of time of less than 20 or 30 minutes. However, this limitation was known in the art at the time of the effective filing date of the claimed invention, as taught by Quick et al. and Mitsuhashi et al.
Quick et al. disclose a method of rapidly sequencing food samples for foodborne outbreaks of bacterial pathogens (Abstract). Quick et al. disclose utilizing nanopore sequencing to provide real-time sequencing results from bacterial genomic DNA and identify bacterial pathogens in less than 20 or 30 minutes of sequencing (Abstract; pg. 3, col. 2, para. 1 – pg. 4, col. 1, para. 2; pg. 5, col. 2, para. 3 - pg. 7, col. 2, para. 2; pg. 12, col. 1, para. 1; pg. 12, col. 2, para. 3 – pg. 13, col. 1, para. 2; Figs. 3 and 6). Quick et al. further disclose that the real-time sequencing results are able to unambiguously identify the bacterial species Salmonella enterica in less than 20 or 30 minutes (Abstract; pg. 4, col. 1, para. 2; Fig. 3).
Mitsuhashi et al. disclose that MinION sequencing of cDNA obtained from the amplification of 16S rDNA (1,399 bp) is able to detect all 20 bacterial species present in a mock bacterial community within the first 5 mins of sequencing with extremely high sensitivity (91% and 97%), especially as the species level (97%) (Abstract; pg. 2, para. 4 - pg. 4, para. 1; Figs. 2-3). Mitsuhashi et al. disclose that the 16S rDNA amplicons are prepared using universal primers for the full length 16S rDNA (pg. 7, para. 4). Mitsuhashi et al. further disclose that the compositions at both the species and genus level obtained from the 5 mins of nanopore sequencing for the bacterial community were comparable and well correlated with the results obtained from 4 hours of nanopore sequencing (pg. 3, last para. – pg. 4, para. 1).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Quick et al. disclose that the use of nanopore sequencing on bacterial genome samples enables real-time assignment of bacterial species within 20 minutes of initiating sequencing whereas utilizing standardized sequencing with lllumina MiSeq instruments takes approximately 10 hours (Abstract; pg. 4, col. 2, para. 2; pg. 5, col. 2, para. 3 – pg. 7, col. 2, para. 1; Figs. 3 and 6). In addition, Mitsuhashi et al. disclose that MinION sequencing is able to identify a community of 20 bacteria at both the species and genus level from sequencing data obtained within 5 mins of commencing nanopore sequencing with a very high level of sensitivity that is well correlated with the identifications obtained after 4 hours of nanopore sequencing (pg. 2, para. 4 – pg. 4, para. 1). Therefore, one of ordinary skill in the art would have been motivated to utilize the pore sequencing method disclosed by Quick et al. and Mitsuhashi et al. in place of the lllumina sequencing method taught by Ferrario et al. in order to significantly decrease the amount of time required to obtain microorganism identification of foodborne pathogens. Furthermore, one of ordinary skill in the art would predict that the pore sequencing method taught by Quick et al. and Mitsuhashi et al. could be readily substituted for the sequencing method taught by Ferrario et al. with a reasonable expectation of success as Quick et al. disclose that both lllumina MiSeq sequencing and pore sequencing provide reliable identifications of microorganisms and that it is able to quickly, unambiguously identify bacteria and Mitsuhashi et al. discloses that nanopore sequencing can rapidly and accurately detect communities of multiple types of bacteria. The claimed invention is therefore prima facie obvious.
Regarding claim 5
According to Ferrario et al., the method further comprises performing an amplification reaction on the plurality of nucleic acid sequences prior to the performing of the pore sequencing in (a) (Fig. 1; pg. 21, col. 1, para. 1 – pg. 26, col. 2, para. 1; pg. 27, col. 1, para. 2 – col. 2, para. 2; Table 2).
Regarding claim 6
According to Ferrario et al., the assay comprises a conventional culturing assay in order to validate the results of the developed panel (pg. 26, col. 1, paras. 3-4; pg. 27, col. 2, paras. 3-4; Table 4).
Regarding claims 7-8
According to Ferrario et al., the microorganism comprises a microorganism of the Salmonella genus, wherein the microorganism of the Salmonella genus has a serotype comprising Enteritidis (Tables 1-2).
Regarding claims 18-19 
The method according to Ferrario et al. in view of Quick et al. and Mitsuhashi et al., wherein the performing the pore sequencing in (a) is performed on the threshold level with greater than 90% sensitivity, wherein the threshold level comprises between 1% and 25% of the nucleic acids from the microorganism (see Ferrario et al., page 27, column 2, paragraphs 3-5. Also see Quick et al., page 4, column 1, paragraph 2; Figure 3).

13.	Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Quick et al. (Genome Biology 2015, 16:114) as applied to claim 1 above, and further in view of Chen et al. (Appl. Environ. Microbiol. 2011, 77:4008-4016).
Quick et al. teach the method of claim 1 as discussed above. Quick et al. do not specifically disclose the features recited in claims 22-23.
However, Chen et al. teach that, for such method of detecting a microorganism in a biological sample, the assay on the biological sample may be performed to determine if the microorganism is alive or dead, wherein the performing the assay on the biological sample comprises: (i) adding a photoreactive DNA-binding dye or a DNA intercalating reagent (e.g., propidium monoazide or PMA) to the sample; and (ii) culturing the sample (see the whole document).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present application to perform an assay on the biological sample to further determine if the microorganism is alive or dead, as taught by Chen et al., in the method of Quick et al. thus arriving at the instantly claimed invention, because detecting and quantifying live or viable microorganism cells would serve as a useful tool to better control potential microbial hazards (see Chen et al., Abstract).  In addition, combining prior art elements according to known methods to yield predictable results is considered prima facie obvious (see MPEP 2143.I.A).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

14.	Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrario et al. (International Journal of Food Microbiology 2017, 256:20-29, published online 03 May 2017) in view of Quick et al. (Genome Biology 2015, 16:114) and Mitsuhashi et al. (Scientific Reports 2017, 7:5657, published online 18 July 2017) as applied to claim 1 above, and further in view of Chen et al. (Appl. Environ. Microbiol. 2011, 77:4008-4016).
Ferrario et al. in view of Quick et al. and Mitsuhashi et al. teach the method of claim 1 as discussed above. Ferrario et al. in view of Quick et al. and Mitsuhashi et al. do not specifically disclose the features recited in claims 22-23.
However, Chen et al. teach that, for such method of detecting a microorganism in a biological sample, the assay on the biological sample may be performed to determine if the microorganism is alive or dead, wherein the performing the assay on the biological sample comprises: (i) adding a photoreactive DNA-binding dye or a DNA intercalating reagent (e.g., propidium monoazide or PMA) to the sample; and (ii) culturing the sample (see the whole document).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present application to perform an assay on the biological sample to further determine if the microorganism is alive or dead, as taught by Chen et al., in the method of Ferrario et al. in view of Quick et al. and Mitsuhashi et al. thus arriving at the instantly claimed invention, because detecting and quantifying live or viable microorganism cells would serve as a useful tool to better control potential microbial hazards (see Chen et al., Abstract).  In addition, combining prior art elements according to known methods to yield predictable results is considered prima facie obvious (see MPEP 2143.I.A).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

15.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Quick et al. (Genome Biology 2015, 16:114) as applied to claim 1 above, and further in view of Greninger et al. (Genome Med. 2015, 7:99).
Quick et al. teach the method of claim 1 as discussed above. According to Quick et al., the performing the pore sequencing in (a) is performed with a flow cell (see paragraph bridging pages 3-4). Quick et al. do not specifically disclose reusing the flow cell.
However, Greninger et al. teach that such flow cell used in nanopore-based sequencing may be reused.  Specifically, Greninger et al. teach a method comprising performing a first nanopore-based sequencing reaction on a first plurality of nucleic acid sequences, wherein said sequencing reaction is performed on a sequencing apparatus comprising a flow cell, performing a second nanopore-based sequencing reaction on a second plurality of nucleic acid sequences, wherein said second sequencing reaction is performed on said sequencing apparatus comprising said flow cell, thereby reusing said flow cell (e.g. for flow cell #1, the amplified cDNA Chik1 and Ebola1 blood samples were sequenced using the same nanopore sequencing flow cell, as per the Nanopore sequencing section on page 4, and Examples 1-2 on pages 6-7; for flow cell #2, four diluted HCV samples were loaded in the same flow cell for four runs as per Example #3 on page 8; and for flow cell #3, whole blood samples of a suspected Ebola patient were run on the same flow cell for four runs as per Example #4 on pages 8-9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present application to reuse the flow cell, as taught by Greninger et al., in the method of Quick et al. thus arriving at the instantly claimed invention, because reusing the flow cell would result in reducing costs (noting that flow cells cost about $900-$1000 each at the time the application was filed), and as per MPEP 2144(II), the expectation of some advantage, such as making something “stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient” can form the basis for a strong rationale to modify a prior art reference.  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

16.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrario et al. (International Journal of Food Microbiology 2017, 256:20-29, published online 03 May 2017) in view of Quick et al. (Genome Biology 2015, 16:114) and Mitsuhashi et al. (Scientific Reports 2017, 7:5657, published online 18 July 2017) as applied to claim 1 above, and further in view of Greninger et al. (Genome Med. 2015, 7:99).
Ferrario et al. in view of Quick et al. and Mitsuhashi et al. teach the method of claim 1 as discussed above. According to Ferrario et al., the performing the pore sequencing in (a) is performed with a flow cell (see page 28, column 2, paragraph 2). Ferrario et al. in view of Quick et al. and Mitsuhashi et al. do not specifically disclose reusing the flow cell.
However, Greninger et al. teach that such flow cell used in nanopore-based sequencing may be reused.  Specifically, Greninger et al. teach a method comprising performing a first nanopore-based sequencing reaction on a first plurality of nucleic acid sequences, wherein said sequencing reaction is performed on a sequencing apparatus comprising a flow cell, performing a second nanopore-based sequencing reaction on a second plurality of nucleic acid sequences, wherein said second sequencing reaction is performed on said sequencing apparatus comprising said flow cell, thereby reusing said flow cell (e.g. for flow cell #1, the amplified cDNA Chik1 and Ebola1 blood samples were sequenced using the same nanopore sequencing flow cell, as per the Nanopore sequencing section on page 4, and Examples 1-2 on pages 6-7; for flow cell #2, four diluted HCV samples were loaded in the same flow cell for four runs as per Example #3 on page 8; and for flow cell #3, whole blood samples of a suspected Ebola patient were run on the same flow cell for four runs as per Example #4 on pages 8-9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present application to reuse the flow cell, as taught by Greninger et al., in the method of Ferrario et al. in view of Quick et al. and Mitsuhashi et al. thus arriving at the instantly claimed invention, because reusing the flow cell would result in reducing costs (noting that flow cells cost about $900-$1000 each at the time the application was filed), and as per MPEP 2144(II), the expectation of some advantage, such as making something “stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient” can form the basis for a strong rationale to modify a prior art reference.  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Conclusion
17.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639